Title: From Thomas Jefferson to William C. C. Claiborne, 2 December 1804
From: Jefferson, Thomas
To: Claiborne, William C. C.


                  
                     Dear Sir 
                     
                     Washington Dec. 2. 04.
                  
                  I wrote you last on the 28th. of Oct. since which I have recieved your favors of Sep. 8. 27. & Oct. 5. & 22. I observe you have recieved the resignations of Boré, Jones & Dow, as members of the Legislative council. I therefore now inclose you two commissions with blanks for the names. thinking it important that the settlements in the country should be represented wherever proper persons can be found, it is my wish that one of these should be filled with the name of Doctr. John Sibley of Natchitoches if he will accept. the uncertainty of this has prevented my inserting his name. the other you will fill up according to your own best judgment, as also that for Sibley if he refuses, keeping in view the principles of the original composition, to give most to the Agricultural, but some to the mercantile interests, to apportion the members between town & country as nearly according to numbers as you can, to give a bare majority to the American over the native vote, and to consider the possession of both languages as having great weight against other qualities.   I think it visible that most of whatever discontent exists among the French inhabitants arises from the introduction of our language too suddenly, & the awkwardness the inhabitants experience in being unable to do business with their government but thro’ an interpretor in order to give them all the relief in my power, I have found it necessary to make some change in my original plan. I have named mr Brown one of the judges, instead of Secretary, & have proposed to mr Kirby an arrangement, which if he approves, I shall be able to place a third judge on the bench possessing both languages, so that the pleadings may be filed indifferently in either, and the Counsel parties, & witnesses address their court in either. my opinion is that the two languages should be placed by law on an equal footing, & the records intermix them as equivalent; also that the laws should be passed in both languages, & each to be considered original. this must depend on the legislative council. supposing that mr Graham our late Secretary of legation lately returned from Madrid speaks French, I have proposed to him, if he does, the place of Secretary. I shall have his answer in a day or two, in which case you will know it by next post. the nominations for the Orleans government are now before the Senate and will be acted on this week. by the next post you will learn the result. Messrs. Sauvé &c. are here, & conduct themselves with approbation. they will find a disposition in the great majority here to do whatever circumstances will admit for our new fellow citizens, to do as much for them as we do for our own brothers & children settling in new territories, & only to refuse them what the principles of our constitution & government refuse equally to all. they will find that we have no motive of action here but the combined good of the whole & all it’s parts, and they will be sensible that in a whole composed of parts, no one part must come  for itself. if particular individuals continue to endeavor to excite insurrection with you, the energies of the law must lay hold of them. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
                  
                     PS. not having yet heard of the arrival of mr Kirby and mr Brown at N.O. I ask the favor of you to have the inclosed delivered to them.
                  
               